Citation Nr: 1759371	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  11-33 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial compensable disability rating for limitation of flexion of the right knee prior to May 5, 2017, and in excess of 10 percent on or after May 5, 2017.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel




INTRODUCTION

The Veteran had active service in the United States Army from May 1989 to December 2009.

This matter comes to the Board of Veterans" Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina.  Jurisdiction was subsequently transferred to the RO in Wichita, Kansas.

In decisions dated in December 2015 and April 2017, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.  

The February 2010 rating decision granted entitlement to service connection for right knee degenerative joint disease and assigned a noncompensable disability rating effective from January 1, 2010.  During the pendency of the appeal, an August 2017 Decision Review Officer (DRO) decision recharacterized the disability as limitation of flexion of the right knee and increased the disability rating to 10 percent effective from May 5, 2017.  As the assigned evaluations are less than the maximum available rating, the issues remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In response to the April 2017 Board remand, the Veteran was provided with a VA examination to evaluate his right knee disability in May 2017.  During the examination, the Veteran reported having flare ups that entailed increased soreness in his right knee.  These events were precipitated by a lot of bending or kneeling.  However, the examiner stated that the Veteran did not report having any functional loss or functional impairment, including, but not limited to, repeated use over time.  The examiner noted that the right knee was not being examined immediately after repetitive use over time or during a flare up; and he stated that the examination was neither medically consistent nor inconsistent with the Veteran's statements describing functional loss during these periods.  The examiner also opined that he was unable to state without resorting to mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time or during a flare up.

Despite the examiner's notation that the Veteran did not report any functional loss or impairment, the examiner stated that the based on the Veteran's reports, pain was the main limiting factor affecting both motion and function.  The examiner also noted that the reproducibility of the range of motion measurements during the examination with no additional evidence of functional limitation or decreased range of motion showed that the Veteran demonstrated optimum effort.  There was no decreased effort as a result of pain, fear of injury, disuse, or neuromuscular inhabitation.  Based on his clinical judgment, it was not feasible to anticipate or predict limitation in function or motion, in specific degrees, with repetitive use.  The rationale did not directly state whether it was possible to do so for flare ups.

The examiner appears to have based his opinion on the symptoms and range of motion testing results that he observed during the examination.  However, it is unclear whether the examiner elicited sufficient information from the Veteran about his limitations during flare ups before reaching the above conclusion.  In this regard, while the examiner only noted that soreness was present during flare ups, the Veteran previously reported that in conjunction with his pain, he experienced stiffness and reduced range of motion.  See March 2011 Statement; March 2016 VA examination.  Moreover, the examiner stated that the Veteran's reports indicated that his pain affected motion and function.  The VA Clinician's Guide instructs examiners to "inquire whether there are periods of flare and, if the answer is yes, to state their severity, frequency, and duration; name the precipitating and alleviating factors; and estimate, 'per [the] veteran,' to what extent, if any, they affect functional impairment.  Sharp v. Shulkin, 29 Vet. App. 26, 32 (2017).  As it is unclear whether the examiner asked the Veteran for all the relevant information regarding his flare ups before determining that range of motion during these events could not be estimated, the Board finds that this examination is inadequate.  See. id. at 33 (determining that the Board is permitted "to accept a VA examiner's statement that he or she cannot offer an opinion without resorting to speculation, but only after determining that this is not based on the absence of procurable information or on a particular examiner's shortcomings or general aversion to offering an opinion on issues not directly observed.").  As such, another examination should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his limitation of flexion of the right knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the preceding development in paragraph 1, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his limitation of flexion of the right knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the limitation of flexion of the right knee under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  This testing must be conducted for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should also indicate whether there whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should additionally address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.
 
The examiner is also asked to evaluate any scars associated with the Veteran's limitation of flexion of the right knee.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.  

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  In this regard, even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to the Veteran's flares or ask him to describe the additional functional loss, if any, he suffers during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record-including the Veteran's lay information-or explain why he or she could not do so.

3.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




